DETAILED ACTION
This office action is in response to an application filed 6/23/2021 wherein claims 1-12 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadakamalla (US 2006/0202501) in view of (Hubbard et al.) (US 2007/0236364) (hereinafter Hubbard).

In regard to claim 1, Tadakamalla discloses a motor vehicle [¶0036; present apparatus may be designed and manufactured as original equipment of a motor vehicle] comprising: 
	- a cab [Fig.1, Fig.3; vehicle cab] comprising a glass wall [Fig.1, Fig.3; vehicle windshield. ¶0038; windshield of the vehicle] and an occultation system [¶0040; flexible screen 17 which is electromechanically driven to be coiled or rolled up into an integrated longitudinal compartment 5 (see FIGS. 2 and 4) when not in use], the occultation system comprising a darkening device [¶0037; provide a barrier against the effects of the sun] and being configured to allow the darkening device to move along a trajectory between an open position in which the darkening device does not obscure the glass wall and a closed position in which the darkening device obscures the glass wall [¶0037; present invention can provide a barrier against the effects of the sun by completely covering the windshield. ¶0038-¶0041; enable the deployment of the screen 17 as a full windshield cover 35], 
	- a display device... the display device being positioned in the cab, along the glass wall [¶0042; rear view mirror is designed so that post 14 is located behind the longitudinal housing of screen 17. Fig.4; rear view mirror with post (14)], and 
	wherein when the darkening device is in the closed position, the darkening device is configured to fully obscure the glass wall and to cover the display device [Fig.4. ¶0042; if the rear view mirror is designed so that post 14 is located behind the longitudinal housing of screen 17, then a single screen 17 can be used. ¶0046; When fully deployed, screen 17 may provide a barrier against the effects of the sun by completely covering the windshield. ¶0037-¶0041].
	Tadakamalla does not explicitly disclose a camera monitoring system comprising at least one camera configured to capture images of a scene outside the vehicle, and a display device configured to display the images captured by the camera. However Hubbard discloses,
	- a camera monitoring system comprising at least one camera configured to capture images of a scene outside the vehicle [¶0051; camera 102 is operable to continually capture images of the area immediately behind the vehicle and sends these images via the cable 306 to the transmitter 307], and a display device configured to display the images captured by the camera [¶0062; display 402 may display an image captured by the camera 102], the display device being positioned in the cab, along the glass wall [¶0058; display 402 may be placed in other locations such as, but not limited to, on a center console, within the instrument cluster of the vehicle, attached to an overhead visor 409, 410, or attached to a rearview mirror 408... display 402 may also be integrated into a rearview mirror 408. Fig.4; rear view mirror (404) and display device (402) along the windshield].
	Tadakamalla discloses a device for a vehicle wherein a deployable screen is used to block light from entering the interior through the windshield. A rear view mirror (display) is arranged along the glass  The screen can be arranged in retracted (open) position wherein the screen does not obscure the windshield. Alternatively the screen can be in a deployed (closed) position wherein the screen closes off the interior by providing a barrier between the windshield and the vehicle's interior. As described by ¶0042, instead of providing an accommodation for the mirror, if the mirror is disposed behind the housing of the screen, a single screen may be used wherein when deployed the screen will thus will cover/obscure the rear view mirror. Although one of ordinary skill in the art would appreciate that a rear view mirror may be a "display", as the mirror displays rearward images, Tadakamalla does not explicitly disclose a camera for capturing images wherein the mirror would display camera images. 
	Hubbard discloses a vehicle system, like Tadakamalla. Hubbard additionally discloses that one or more cameras may be mounted on the vehicle wherein a display inside the vehicle displays the captured images. As noted above, the system may integrate the display into a rear view mirror (like the rear view mirror of Tadakamalla) such that the rear view mirror can display camera images. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Tadakamalla with the camera and displaying of camera images as disclosed by Hubbard in order to provide improved viewing of the vehicle's environment [Hubbard ¶0006-¶0010, ¶0028-¶0031]. As disclosed by Hubbard, using a camera and displaying images captured by the camera allows an operator of the vehicle to have a direct view of normally blind areas around the vehicle thus improving the operators overall understanding of the vehicle's surroundings. 

In regard to claim 11, Tadakamalla in view of Hubbard discloses the motor vehicle of claim 1. Tadakamalla in view of Hubbard further discloses, 
	an additional display device positioned in the cab, out of the trajectory of the darkening device [Hubbard ¶0042; cameras pointed in other directions and mounted by other means and displays mounted in other locations. Hubbard ¶0058; display 402 may be placed in other locations such as, but not limited to, on a center console, within the instrument cluster of the vehicle, attached to an overhead visor 409, 410, or attached to a rearview mirror 408. To allow for flexibility in mounting options, the display 402 should be lightweight. Hubbard Fig.4; mirror display device (408) and display device (402). Tadakamalla Fig.4; trajectory of screen comprises the mirror/display], and configured to display images captured by the camera of the monitoring system when the darkening device is in the closed position [Hubbard Fig.4; display on dashboard for displaying images. Hubbard ¶0048. Tadakamalla Fig.2, Fig.4; screen only covers windshield region].
	Specifically, Hubbard discloses that more than one display may be used to display camera images wherein the displays can be mounted in various positions around the vehicle and Tadakamalla discloses that a covering will only cover areas proximate the windshield region. Thus one of ordinary skill in the art would readily appreciate that the combination of Tadakamalla and Hubbard renders obvious displaying camera images via a different display (using techniques/displays of Hubbard) when a darkening device covers a single display (in a system like Tadakamalla). See claim 1 for motivation to combine.

In regard to claim 12, Tadakamalla in view of Hubbard discloses the motor vehicle of claim 11. Tadakamalla in view of Hubbard further discloses, 
	wherein the cab comprises a dashboard [Tadakamalla ¶0045; dashboard of the vehicle. Hubbard ¶0055; dashboard 401] and wherein the additional display device is disposed on the dashboard [Hubbard ¶0042-¶0043;  cameras pointed in other directions and mounted by other means and displays mounted in other locations and mounted by other means... images captured by the camera 102 are displayed on a display unit 103, which is shown mounted on the dashboard of the vehicle 100. Hubbard ¶0031].
	See claim 1 for motivation to combine.

Claim(s) 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadakamalla (US 2006/0202501) in view of Hubbard (US 2007/0236364) in view of Sekizuka (US 2020/0377041).

In regard to claim 5, Tadakamalla in view of Hubbard discloses the motor vehicle of claim 1. Tadakamalla further discloses, 
	wherein the occultation system comprises a rail on which the darkening device is slidably attached [¶0049; screen 17 may be provided with one or more guide features 26 on each side thereof that slide over long screws 10 as screen 17 is deployed]. 
	Neither Tadakamalla nor Hubbard explicitly disclose the control unit comprises at least one sensor disposed on the rail and configured to detect the position of the darkening device. However Sekizuka discloses,
	wherein the occultation system comprises a rail on which the darkening device is slidably attached [¶0087; partition 32 can be accommodated inside the partition accommodating case 34. The partition accommodating case 34 extends in the seat width direction, and the end portions 34B on the both sides in the longitudinal direction are respectively attached to the roof side rails 44] and the control unit comprises at least one sensor disposed on the rail and configured to detect the position of the darkening device [¶0066; partition driving mechanism 36 includes a motor 46, a control ECU 48, a gear mechanism 50, and a potentiometer 60. Fig.2; partition driving mechanism (36) located on rail (44). ¶0068; potentiometer 60 is provided outward of the gear 50B in the vehicle width direction, and is capable of detecting an angle θ with respect to a reference position about the axis of the gear 50B as well as the partition spool 38].
	Sekizuka discloses a device for deploying one or more partitions/curtains in a vehicle. As disclosed by Sekizuka, the device may be mounted on one or more rails located on the roof of the car wherein a partition driving mechanism includes a potentiometer for sensing positions of the partitioning device. The potentiometer is within the partition driving mechanism, which as shown in Fig.2 is attached to the rail. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Tadakamalla in view of Hubbard with the sensing of position as disclosed by Sekizuka in order to reduce the required amount of user input when controlling/moving a barrier/curtain device [Sekizuka ¶0066-¶0074, ¶0089-¶0091]. As disclosed by Sekizuka, sensing various positions of a deployable barrier allows for automatic and motorized control wherein various desirable positions can be selected by a user and set by the controller. 

In regard to claim 7, Tadakamalla in view of Hubbard in view of Sekizuka discloses the motor vehicle of claim 5. Tadakamalla in view of Hubbard in view of Sekizuka further discloses, 
	wherein the rail is disposed above the glass wall [Sekizuka Fig.1, Fig.2; rails (44) are located on roof above the window glass (66)] and the darkening device comprises an upper edge [Sekizuka Fig.13, ¶0103-¶0104; upper end (not shown) of the partition 92 is locked to the partition spool 100... partition accommodating cases 98 are each formed of a steel square tube member having its longitudinal direction in the vehicle width direction, and respective longitudinal ends 98A on one side of the cases are combined via brackets 41 to the pair of left and right roof side rails 44] and a lower edge opposed to the upper edge [Sekizuka Fig.2, ¶0060; partition lower end bar 40 is provided with a plurality of locking tools 42 arranged with a distance from each other in the longitudinal direction. Specifically, the locking tools 42 are provided at both longitudinal end portions 40A on the vehicle lower side of the partition lower end bar 40 and at a longitudinal middle portion 40B on the vehicle lower side of the partition lower end bar 40, respectively. As an example, each locking tool 42], the darkening device being slidably attached by the upper edge to the rail [Fig.2, Sekizuka ¶0087, ¶0104-¶0111]  and the lower edge being a free lower edge extending below the glass wall [Sekizuka Fig.13; lower edge of partition including locking tools (42) can be pulled proximate to the floor (20) of the vehicle which is below the window glass (66). Sekizuka ¶0101-¶0106].
	See claim 5 for motivation to combine. 

In regard to claim 9, Tadakamalla in view of Hubbard in view of Sekizuka discloses the motor vehicle of claim 5. Tadakamalla in view of Hubbard in view of Sekizuka further discloses, 
	wherein among the at least one sensor, the control unit comprises a first sensor and a second sensor disposed on the rail and configured to detect the position of the darkening device [Sekizuka Fig.2; partition driving mechanism (36) located on rail (44). ¶0066; partition driving mechanism 36 includes a motor 46, a control ECU 48, a gear mechanism 50, and a potentiometer 60. Sekizuka ¶0122;  a rotation speed sensor is provided in the motor 46,]...
	See claim 5 for motivation to combine. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadakamalla (US 2006/0202501) in view of Hubbard (US 2007/0236364) in view of Platto et al. (US 2009/0179457) (hereinafter Platto).

In regard to claim 10, Tadakamalla in view of Hubbard discloses the motor vehicle of claim 1. Although Hubbard discloses that the display device may be mounted in a variety of areas, neither Tadakamalla nor Hubbard explicitly disclose, wherein the display device is disposed on a pillar of the cab. However Platto discloses,
	wherein the display device is disposed on a pillar of the cab [Fig.4; display device (62) on roof console (38) supported by pillars (40, 42). ¶0038; A pair of central structural pillars 40, 42 are provided extending from the center console 34 to the roof console 38. ¶0045; LCD screen 62 is deployable from the roof console 38 and is illustrated in the deployed position in FIGS. 1 and 4, and in a collapsed position against the roof console 38 i].
	Platto discloses a retractable cover for one or more display devices of a vehicle. like Tadakamalla. For example, as can be seen in Fig.4 a roof console (38) containing a display device (62) is supported by pillars (40, 42) and as can be seen in Fig.5, when a retractable curtain is deployed the display will be covered and not visible to occupants rearward the curtain. As outlined above, the display device can be mounted on support pillars and display images to the vehicle's occupants.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Tadakamalla in view of Hubbard with the display device disclosed on a pillar as disclosed by Platto in order to provide display images to rear passengers in a structurally enhanced manner [Platto ¶0005-¶0007, ¶0022-¶0023, ¶0038-¶0039, ¶0045-¶0046]. As disclosed by Platto, pillars on vehicle provide structural support and improve safety wherein a display mounted on these pillars of the vehicle can allow for rear seat passengers to view desirable information on multimedia display.  

Allowable Subject Matter
Claims 2-4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 6, 2022